DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant-approved Examiner’s amendments (see details below) have overcome prior Specification objections.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Specification was given in a telephone interview with Lawrence Chen (Registration No. 67,768) on 5/18/2021.

Specification - - Please replace the Abstract as follows, and please amend paragraph [0069] of the Specification as follows:
ABSTRACT
A system may include a processor configured to receive toolpaths along which a 3D printer deposits beads of material in a plurality of layers in order to additively build up a product. Based on the toolpaths, the processor may determine an image for each layer and may process the images based on a default bead size to determine a bead size image for each layer comprised of pixels having values that specify bead size for locations along the toolpaths. The image processing 

[0069] Further components connected to various busses may include one or more I/O controllers 1616 such as USB controllers, BLUETOOTH® controllers, and/or dedicated audio controllers (connected to speakers and/or microphones).  It should also be appreciated that various peripherals may be connected to the I/O controller(s) (via various ports and connections) including input devices 1618 (e.g., keyboard, mouse, pointer, touch screen, touch pad, drawing tablet, trackball, buttons, keypad, game controller, gamepad, camera, microphone, scanners, motion sensing devices that capture motion gestures), output devices 1620 (e.g., printers, speakers) or any other type of device that is operative to provide inputs to or receive outputs from the data processing system.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119